PER CURIAM.
This is an interlocutory appeal of an order of the circuit court authorizing the defendant-husband to add a third party in a divorce action. The order was entered pursuant to a motion made by the defendant-husband after the plaintiff and defendant had introduced all their evidence and rested their case. The party whom the court authorized the defendant to join in the divorce suit is the defendant’s father-in-law.
The plaintiff-wife objected to the order allowing the addition of a third party defendant and has appealed from the adverse order.
The appellant contends that it was error for the trial judge to allow the third party to be joined as a defendant in the divorce action.
In support of her contention, she argues that the defendant has not alleged that the third party is or may be liable to him for all or some part of the relief sought against him as defendant by the plaintiff, and therefore the impleadings of the third party does not come within the scope of Rule 1.180 Florida Rules of Civil Procedure, 30 F.S.A.
We have considered the record, briefs and arguments of counsel and have concluded that there is no basis in the rule for the order allowing the defendant to bring in the third party since defendant’s cause of action against the third party is totally unrelated to the divorce action. It is the subject of an independent action and should not be joined in the divorce action. Hendrie v. Hendrie, 118 Fla. 478, 159 So. 667 (1935); Hill v. Hill, 123 Fla. 571, 167 So. 414 (1936).
The order appealed is reversed.